Title: To George Washington from William Shippen, Jr., 30 December 1778
From: Shippen, William Jr.
To: Washington, George


  
    Dr Sir
    General Hospital Philadia Decembr 30. 1778.
  
I have the honor of enclosing you a general return of the sick & wounded in the hospitals of the United States till December.
Give me leave Sir to rejoice with you on this day & give thanks that no fatal disease rages in your Army or Hospitals; And to assure you that I am with the truest Esteem & warmest Affection Your Excellencys most obedient & very humbe Servant

  W. Shippen jr

